UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 AMENDMENT NO. 1 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CELSIUS HOLDINGS, INC. (Exact Name of Small Business Issuer in its Charter) Nevada 2086 20-2745790 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 140 NE 4th Avenue, Suite C Delray Beach, FL 33483 (561) 276-2239 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) Jan Norelid, CFO 140 NE 4th Avenue, Suite C Delray Beach, FL 33483 (561) 276-2239 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Clayton E. Parker, Esq. Kirkpatrick & Lockhart Preston Gates Ellis LLP 201 S. Biscayne Boulevard, Suite 2000 Miami, Florida 33131 Telephone: (305) 539-3300 Telecopier: (305) 358-7095 Matthew Ogurick, Esq. Kirkpatrick & Lockhart Preston Gates Ellis LLP 201 S. Biscayne Boulevard, Suite 2000 Miami, Florida 33131 Telephone: (305) 539-3300 Telecopier: (305) 358-7095 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|_| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|_| Table of Contents If delivery of the Prospectus is expected to be made pursuant to Rule 434, please check the following box. |_| CALCULATION OF REGISTRATION FEE Title of Each Class of Securitiesto be Registered Amount to Be Registered(1) Proposed Maximum Offering Price Per Share (1)(2) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee (3) Common Stock,$0.001 par value 19,659,805 $0.74 $14,542,255.70 $446.45 Total 19,659,805 $0.74 $14,542,255.70 $ 446.45 (1)
